Gunter, Justice.
This is an appeal from two convictions for armed robbery and two sentences of twelve years to run concurrently.
Appellant has enumerated five errors, and all of them are without merit.
The first complains of the court’s failure to quash the in-court identification of the appellant by eyewitnesses to the crime. A reading of the transcript shows that the court’s overruling of the motionwas correct. Furthermore, there was no objection to the identification evidence when it was presented at the trial.
The second complaint is that the court erred in allowing the prosecutor to introduce evidence concerning appellant’s friendship with an alleged second participant in the crime who had already been identified in court, but who remained unapprehended. A reading of the transcript shows this enumerated error to be wholly without merit.
The third complaint was that there was insufficient evidence introduced to carry the burden of proof that the credit cards allegedly recovered from a police car were the same cards identified on trial as belonging to the victims of the armed robberies. The transcript shows that this evidence was admitted without objection.
The fourth complaint, that the evidence was insufficient to support the convictions, is wholly without merit.
The fifth enumerated error complains of the incompleteness of the court’s charge to the jury, and it is wholly without merit.
Submitted July 8, 1975
Decided September 11, 1975.
W. Jason Uchitel, for appellant.
Lewis R. Slaton, District Attorney, R. David Petersen, Assistant District Attorney, Arthur K. Bolton, Attorney General, John W. Dunsmore, Jr., Assistant Attorney General, for appellee.

Judgment affirmed.


All the Justices concur.